BIPOLAR LEAD ACID BATTERY CELLS WITH INCREASED ENERGY DENSITY

Primary Examiner: Gary Harris 		Art Unit: 1727       February 26, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition Decision
The petition for reconsideration of Claims 20-21 filed on September 10, 2020 has been granted and Claims 20-21 have been examined and included as follows.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	It is noted that claims 20-21 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
Allowable Subject Matter
Claims 1-10 & 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Wang US 2011/0274969 discloses a lead acid wafer cell for forming a bipolar lead acid battery (lead acid battery with bipolar electrodes, see abstract).


However, Wang fails to teach, suggest or render obvious a “pore-free titanium silicide coating” required in Claim 1 and a titanium silicide layer with an additive or layer of lead oxide material required in independent Claim 20.  Both Claims 1 & 20 provide sufficient specificity in describing for instance figures 2 & 3.  Applicant’s arguments submitted on 09/10/2020 provide additional information and are persuasive and made of record.
Claims 1-10, 22 & 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to a positive electrode of a bipolar lead acid battery cell, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2020 is hereby withdrawn. 
Examiner notes that Claims 20 & 21 were inadvertently included in Group ll of the restriction requirement and have been rejoined in view of the petition decision on 11/06/2020.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GARY D HARRIS/           Primary Examiner, Art Unit 1727